OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with *923costs, the complaint dismissed and the certified question answered in the negative.
Contrary to the conclusion of the Appellate Division, close examination of the prolix allegations of the complaint of petitioner Pressler, and giving those allegations the benefit of every reasonable intendment, demonstrates clearly that no viable cause of action for compensatory damages is alleged.
Stripped of their verbiage those allegations assert no more than that injuries resulting from the underlying personal injury action remain uncompensated and thus should be deemed within the compass of the no-fault benefits payable under the USF&G policy.
As found by Supreme Court, however, the full $50,000 limit of no-fault benefits under USF&G’s policy has been paid and no further payments are due thereunder.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Hancock, Jr., and Bellacosa concur in memorandum; Judge Titone taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.